DETAILED ACTION
Applicant’s amendment/remarks of May 10, 2022 overcomes the following:
Interpretation of claims 1-4, 7-11, 13-16, 18, and 20-21 under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Rejection of claim 8 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1, 3-7, 9, 21, and 26-27. Claims 2 and 8 have been cancelled. Claims 28-29 are new. Claims 1, 2-7, and 9-29 are pending.

Specification
The title of the invention is not descriptive, as previously indicated in the last Office action. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE PROCESSING APPARATUS, DISPLAY SYSTEM, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM THAT PROCESSES AN IMAGE OF DENTITION INCLUDING A PLURALITY OF TEETH IN AN ORAL CAVITY.

Response to Arguments
Applicant’s arguments filed 5/10/2022 have with respect to pending claims have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly, as indicated below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-7, and 9-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the generator generates… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 7-14. However, the claimed “a first point-of-view direction”, “a second point-of-view direction”, and “a third point-of-view direction” terms recited in lines 7-14 of the claim, respectively, are not defined in any of the claims, which renders the claim indefinite.
Par. [0080-82] of the specification of the instant application indicates that the “first point-of-view direction… is a direction from a point of view toward an incisal edge 421 of an incisor 42 (a tooth within range β). The second point-of-view direction (the point-of-view direction in second image 402) is a direction from a point of view toward a lingual side surface 422. The third point-of-view direction (the point-of-view direction in third image 403) is a direction from a point of view toward a labial side surface 423… In other words, the first point-of-view direction is a direction of height of incisor 42 (the Z-axis direction). The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 8, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 3, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction… Regarding dentition 200 including incisor 42 in the mandible, the second point-of-view direction is a direction toward lingual side surface 422 and the third point-of-view direction is a direction toward labial side surface 423. The third point-of-view direction is opposite to the second point-of-view direction”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “the generator generates… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 7-14 of the claim as “the generator generates… first image data representing the dentition in a first point-of-view direction toward an incisal edge of an incisor tooth in the oral cavity, second image data representing the dentition in a second point-of-view direction toward a lingual side surface in the oral cavity forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction toward a labial side surface in the oral cavity forming a negative angle of the predetermined degrees with the first point-of-view direction”. 
Claims 3-7, 9-20, and 28-29 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 21 recites the limitation “the generator generates… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 11-14. However, the claimed “a first point-of-view direction”, “a second point-of-view direction”, and “a third point-of-view direction” terms recited in lines 15-22 of the claim, respectively, are not defined in any of the claims, which renders the claim indefinite.
Par. [0080-82] of the specification indicates that the “first point-of-view direction… is a direction from a point of view toward an incisal edge 421 of an incisor 42 (a tooth within range β). The second point-of-view direction (the point-of-view direction in second image 402) is a direction from a point of view toward a lingual side surface 422. The third point-of-view direction (the point-of-view direction in third image 403) is a direction from a point of view toward a labial side surface 423… In other words, the first point-of-view direction is a direction of height of incisor 42 (the Z-axis direction). The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 8, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 3, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction… Regarding dentition 200 including incisor 42 in the mandible, the second point-of-view direction is a direction toward lingual side surface 422 and the third point-of-view direction is a direction toward labial side surface 423. The third point-of-view direction is opposite to the second point-of-view direction”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “the generator generates… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 15-22 of the claim as “the generator generates… first image data representing the dentition in a first point-of-view direction toward an incisal edge of an incisor tooth in the oral cavity, second image data representing the dentition in a second point-of-view direction toward a lingual side surface in the oral cavity forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction toward a labial side surface in the oral cavity forming a negative angle of the predetermined degrees with the first point-of-view direction”. 
Claims 22-25 are rejected by virtue of being dependent upon rejected base claim 21.
Claim 26 recites the limitation “generating… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 7-13. However, the claimed “a first point-of-view direction”, “a second point-of-view direction”, and “a third point-of-view direction” terms recited in lines 7-13 of the claim, respectively, are not defined in any of the claims, which renders the claim indefinite.
Par. [0080-82] of the specification indicates that the “first point-of-view direction… is a direction from a point of view toward an incisal edge 421 of an incisor 42 (a tooth within range β). The second point-of-view direction (the point-of-view direction in second image 402) is a direction from a point of view toward a lingual side surface 422. The third point-of-view direction (the point-of-view direction in third image 403) is a direction from a point of view toward a labial side surface 423… In other words, the first point-of-view direction is a direction of height of incisor 42 (the Z-axis direction). The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 8, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 3, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction… Regarding dentition 200 including incisor 42 in the mandible, the second point-of-view direction is a direction toward lingual side surface 422 and the third point-of-view direction is a direction toward labial side surface 423. The third point-of-view direction is opposite to the second point-of-view direction”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “generating… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 7-13 of the claim as “the generator generates… first image data representing the dentition in a first point-of-view direction toward an incisal edge of an incisor tooth in the oral cavity, second image data representing the dentition in a second point-of-view direction toward a lingual side surface in the oral cavity forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction toward a labial side surface in the oral cavity forming a negative angle of the predetermined degrees with the first point-of-view direction”. 
Claim 27 recites the limitation “generating… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 8-14. However, the claimed “a first point-of-view direction”, “a second point-of-view direction”, and “a third point-of-view direction” terms recited in lines 8-14 of the claim, respectively, are not defined in any of the claims, which renders the claim indefinite.
Par. [0080-82] of the specification indicates that the “first point-of-view direction… is a direction from a point of view toward an incisal edge 421 of an incisor 42 (a tooth within range β). The second point-of-view direction (the point-of-view direction in second image 402) is a direction from a point of view toward a lingual side surface 422. The third point-of-view direction (the point-of-view direction in third image 403) is a direction from a point of view toward a labial side surface 423… In other words, the first point-of-view direction is a direction of height of incisor 42 (the Z-axis direction). The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 8, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The second point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 (in the example in FIG. 3, the X-axis direction) and perpendicular or substantially perpendicular to the first point-of-view direction. The third point-of-view direction is perpendicular or substantially perpendicular to the direction of dentition 200 and the first point-of-view direction… Regarding dentition 200 including incisor 42 in the mandible, the second point-of-view direction is a direction toward lingual side surface 422 and the third point-of-view direction is a direction toward labial side surface 423. The third point-of-view direction is opposite to the second point-of-view direction”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “generating… first image data representing the dentition in a first point-of-view direction, second image data representing the dentition in a second point-of-view direction forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction forming a negative angle of the predetermined degrees with the first point-of-view direction” in lines 8-14 of the claim as “the generator generates… first image data representing the dentition in a first point-of-view direction toward an incisal edge of an incisor tooth in the oral cavity, second image data representing the dentition in a second point-of-view direction toward a lingual side surface in the oral cavity forming a positive angle of predetermined degrees with the first point-of-view direction, and third image data representing the dentition in a third point-of-view direction toward a labial side surface in the oral cavity forming a negative angle of the predetermined degrees with the first point-of-view direction”. 

Allowable Subject Matter
Independent claims 1, 21, and 26-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668